            Case 4:19-cv-08148-KAW Document 8 Filed 12/30/19 Page 1 of 2




     Marc J. Randazza (CA SBN 269535)
 1
     Alex J. Shepard (CA SBN 29058)
 2   Jay M. Wolman (pro hac vice forthcoming)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
 4   Las Vegas, NV 89117
     Telephone: 702-420-2001
 5   ecf@randazza.com

 6 Attorney for Plaintiffs
   T. Greg Doucette & Law Offices of
 7 T. Greg Doucette, PLLC
 8
 9                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
10                            SAN FRANCISCO DIVISION
11
12 THOMAS GREGORY DOUCETTE, an             Case No.: 4:19-cv-08148-KAW
   individual, and LAW OFFICES OF T. GREG
13 DOUCETTE, PLLC, a North Carolina       PLAINTIFFS’ CONSENT TO MAGISTRATE
14 professional Texas  limited liability  JUDGE JURISDICTION
   company,
15
                Plaintiffs,
16
17        vs.

18 RONALD KEVIN STONE, an individual,
   NORTH CAROLINA DIVISION SONS OF
19
   CONFEDERATE VETERANS, INC., a North
20 Carolina corporation, and DROPBOX,
   INC., a Delaware corporation,
21
22              Defendants.

23        In accordance with the provisions of 28 U.S.C. § 636(c), Plaintiffs Thomas
24 Gregory Doucette (“Mr. Doucette”) and Law Offices of T. Greg Doucette, PLLC
25 (collectively “Plaintiffs”) hereby voluntarily consent to have a United States
26 magistrate judge conduct all further proceedings in this case, including trial and
27
                                             -1-
28                         Consent to Magistrate Judge Jurisdiction
                                     4:19-cv-08148-KAW
            Case 4:19-cv-08148-KAW Document 8 Filed 12/30/19 Page 2 of 2




 1 entry of final judgment. Plaintiffs understand that appeal from the judgment shall
 2 be taken directly to the United States Court of Appeals for the Ninth Circuit.
 3
          Dated: December 30, 2019         Respectfully submitted,
 4
                                           /s/ Marc J. Randazza
 5                                         Marc J. Randazza (CA SBN 269535)
                                           Alex J. Shepard (CA SBN 29058)
 6                                         Jay M. Wolman (pro hac vice forthcoming)
 7
                                           RANDAZZA LEGAL GROUP, PLLC
 8                                         2764 Lake Sahara Drive, Suite 109
                                           Las Vegas, NV 89117
 9
                                           Telephone: 702-420-2001
10                                         ecf@randazza.com

11                                         Attorney for Plaintiffs
                                           T. Greg Doucette & Law Offices of
12                                         T. Greg Doucette, PLLC
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                             -2-
28                         Consent to Magistrate Judge Jurisdiction
                                     4:19-cv-08148-KAW
